DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2552144 (hereinafter, ‘144) in view of Choi et al. (US 2018/0049154).
Regarding claim 1, ‘144 discloses a method and apparatus of operating a terminal in a wireless communication system, the method comprising: performing frequency scanning through a first beam set (paragraph 27, lines 1-6:  “For a non-frequency hopping mode or a baseband frequency hopping mode: determining that all frequencies used by the other system network is a set of preliminarily available frequencies; scanning all frequencies or only broadcasting channel frequencies in the set of preliminarily available frequencies; or scanning all frequencies or only broadcasting channel frequencies used by a macro eNodeB covering the OFDM small cell and a macro eNodeB adjacent to the macro eNodeB”);
‘144 fails to disclose identifying at least one cell based on the frequency scanning ; and communicating with the at least one identified cell through a second beam set. 
However, in an analogous art, Cho discloses identifying at least one cell based on the frequency scanning (paragraph 209, lines 1-3: “the UE may first perform the mmWave ray scanning or the mmWave beam scanning within the beam scanning subset based on the candidate beamforming information”) and communicating with the at least one identified cell through a second beam set (paragraph 8, lines 1-11:  “determining a mmWave PCell by performing first mmWave beam scanning based on the first angle information; and transmitting a mmWave pilot signal for second mmWave beam scanning to the mmWave PCell.”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus in ‘144 by incorporating these features taught in Cho for the purpose of freeing up the first beam set for performing other activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646